Citation Nr: 1434060	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-28 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for coronary artery disease.

3.  Entitlement to service connection for erectile dysfunction due to diabetes mellitus.

4.  Entitlement to an initial disability rating in excess of 20 percent for right shoulder, status post hemiarthroplasty.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to July 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2010 and January 2013 rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In September 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of the hearing is in the Veteran's file. 

The service connection claim for ischemic heart disease has been recharacterized as service connection for coronary artery disease to more precisely identify the Veteran's current disability.  See 38 C.F.R. § 3.309(e)(ischemic heart disease includes coronary artery disease).
 
The issue of an initial disability rating in excess of 20 percent for right shoulder, status post hemiarthroplasty is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to an herbicide agent while stationed along the perimeter of Udorn Royal Thai Air Force base, Thailand, between May 30, 1974, and May 30, 1975.

2.  Erectile dysfunction is due to the Veteran's service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for coronary artery disease have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for erectile dysfunction are met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Diabetes Mellitus & Coronary Artery Disease 

The Veteran seeks service connection for diabetes mellitus and coronary artery disease, which he believes are due to herbicide exposure during active duty service.  

Service personnel records show that the Veteran served as a photo processing specialist at Udorn Royal Thai Air Force (RTAF) base, Thailand, from May 30, 1974, to May 30, 1975.  The records also show that he worked in the 14th Photo Processing Interpretation Facility (PPIF).  A map of Udorn airbase, shows that the 14th PPIF was located along the perimeter of the base.  The map is presumed to be authentic because it was obtained directly from the Air Force History Command.

The Veteran has current diagnoses of diabetes mellitus and coronary artery disease-diseases for which service connection is presumed upon a showing of in-service exposure to an herbicide agent.  38 C.F.R. § 3.309(e).

A declassified Department of Defense report contains evidence that there was significant use of herbicide agents along the perimeter of military bases in Thailand to remove foliage that provided cover for enemy forces.  VA recognizes that Veterans who worked near the perimeter of specified RTAF bases, including Udorn, anytime between February 28, 1961, and May 7, 1975, may have been exposed to herbicide agents.  
See http://www.publichealth.va.gov/exposures/agentorange/
locations/thailand.asp.

Resolving any doubt in the Veteran's favor, he was exposed to an herbicide agent while stationed along the perimeter of Udorn Royal Thai Air Force base, Thailand, between May 30, 1974, and May 30, 1975.

Service connection for diabetes mellitus and coronary artery disease is warranted.

Erectile Dysfunction 

The Veteran seeks service connection for erectile dysfunction due to service-connected diabetes mellitus. 

To prevail, the evidence must show that erectile dysfunction is proximately due to or the result of service-connected diabetes mellitus.  38 C.F.R. § 3.310.

The Veteran is competent and credible to report that erectile dysfunction had its onset after diabetes mellitus.   Erectile dysfunction is a unique medical condition capable of self-diagnosis based on personal observation.   See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  

The evidence is absent any evidence suggesting that the Veteran's erectile dysfunction is not proximately due to his diabetes mellitus.

Resolving any doubt in the Veteran's favor, service connection for erectile dysfunction is warranted.


ORDER

1.  Service connection for diabetes mellitus is granted.

2.  Service connection for coronary artery disease is granted.

3.  Service connection for erectile dysfunction due to diabetes mellitus is granted.


REMAND

In November 2013, the Veteran testified that his right shoulder, status post hemiarthroplasty, had worsened since his last VA examination in October 2010.  Specifically, the Veteran reported increased pain, decreased range of motion, new onset arthritis, and that his orthopedic surgeon told him that he needs a shoulder replacement.  As the evidence suggests a material change in the disability, reexamination is warranted under 38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claim file, to include all electronic files.   

The examiner is to determine the current severity of the Veteran's right shoulder disability.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


